     Case 5:20-cv-00148-GW-KS Document 12 Filed 06/26/20 Page 1 of 1 Page ID #:33




 1
 2
                                                                    JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ROYCE ANTOINE REED,               ) NO. EDCV 20-0148-GW (KS)
11                                     )
                  Plaintiff,
12         v.                          )
                                       ) JUDGMENT
13                                     )
     COMMISSIONER OF SOCIAL            )
14
     SECURITY,                         )
15                                     )
                     Defendant.
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: June 26, 2020
24                                              _____________________________________
25                                                         GEORGE H. WU
                                                  UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
